Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 08/24/2022.
Claims 1-19 and 21 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks, filed 08/24/2022, with respect to the 35 USC 112(b) rejection to claims 17-19 and 21 have been fully considered and are persuasive. The rejection of claims 17-19 and 21 has been withdrawn. Further, the claims limitations including “an audit trail adapter that …” of claims 17-19 and 21 still invoke 35 USC 112(f) and the corresponding structure for the claimed audit trail adapter is instructions stored in memory of the audit server 212 that are executed by a processor of the audit server 212 in connection with creating and maintaining audit logs for the various tenant inputs 204a, 204b, 204c (Specification, paragraph 50).
Applicant's arguments, see pages 8-11 of the Remarks, filed 08/24/2022, with respect to the 35 USC 103 rejection to claims 1, 17 and 21 have been fully considered but they are not persuasive.
It has been argued that “Grefen does not teach or suggest an ‘audit trail adapter’ receiving one or more ‘raw’ data streams from the shared computing environment and then creating the claimed block chain entries based on the one or more received ‘raw’ data streams.” The Applicant’s interpretation of the references has been noted, however the examiner respectfully disagrees. The examiner equated the peripheral device taught by Grefen with the Applicant’s claimed audit trail adapter. As cited in the previous Office Action, in regards to paragraphs 92 and 175, the peripheral device takes the data stream from threads and creates the audit blockchain, wherein the created audit blockchain is read as the claimed blockchain entries. While paragraph 74, mentioned in the Remarks by the Applicant, indicates that the peripheral device sends the data in blockchain format, paragraph 92 indicates that the peripheral device actually creates that blockchain format. Also, regarding “raw data,” the Examiner interprets “raw data” to include received or collected data that has not been further processed or is still in its initial state. Therefore, the Examiner reads the data stream used by the peripheral device as raw data before it processes the data, e.g. before it produces the audit blockchain. Therefore, the Examiner believes that the teachings of Grefen meets the limitation of an audit trail adapter receiving one or more raw data streams from the shared computing environment and then creating the claimed block chain entries based on the one or more received raw data streams.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an audit trail adapter that …” in claims 17 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 12-14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0163733 to Grefen et al. (hereinafter Grefen) in view of US 2016/0171205 to Bauer et al. (hereinafter Bauer).
As to claims 1 and 17, Grefen teaches method for maintaining a log of events in a shared computing environment, the method comprising: receiving, at an audit trail adapter provided on an audit server, one or more raw data streams from the shared computing environment that include transactions conducted in the shared computing environment by a first entity and a second entity that is different from the first entity (paragraphs 92 and 175, received thread streams by P1-Pn); creating, by the audit trail adapter, based on the received one or more raw data streams, a first blockchain entry for a first transaction conducted in the shared computing environment for the first entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P1); creating, by the audit trail adapter, based on the received one or more raw data streams, a second blockchain entry for a second transaction conducted in the shared computing environment for the second entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P2); and causing the first and second blockchain entries to be written to a common blockchain data structure in a database that is made accessible to both the first entity and the second entity (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store).
Grefen does not explicitly teach wherein the second blockchain entry includes a signature that points to the first blockchain entry.
However, Bauer teaches a second blockchain entry includes a signature that points to the first blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous or genesis entry as the signature is a chain of signatures where each signature is generated using data of the previous or genesis block).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen with the method of including a signature in blockchain entries as taught by Bauer in order to ensure consistency and integrity of log and enabling detection of corruption, manipulation and/or spoofing.
As to claim 2, Grefen teaches wherein the one or more raw data streams include transactions conducted in the shared computing environment by a third entity that is different from the first entity and the second entity (paragraph 163, plurality of tenants and peripheral devices therefore a third entity is included), the method further comprising: creating, by the audit trail adapter, based on the received one or more raw data streams, a third blockchain entry for a third transaction conducted in the shared computing environment for the third entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P3); and causing the third blockchain entry to be written to the common blockchain data structure such that the third blockchain entry is made accessible to the third entity (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store). Further, Bauer, as discussed above teaches a third blockchain entry includes a signature that points to the second blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous entry as the signature is a chain of signatures where each signature is generated using data of the previous block, i.e. 3rd entry points to the 2nd entry).
As to claim 8, Grefen teaches wherein the first transaction occurred in the shared computing environment prior to the second transaction and wherein blockchain entries in the common blockchain data structure are ordered according to a time of occurrence of the transactions (paragraphs 93, 130 and 177, wherein the order is preserved).
As to claim 9, Grefen teaches receiving a request, from a requesting entity, for information about one or more blockchain entries related to the first entity (paragraph 155, received request); using a unique identifier assigned to the first entity to identify the one or more blockchain entries in the common blockchain data structure that are related to the first entity (paragraph 153 and 155-157, retrieves the record including use of the hash store which further may contain the identifier for the peripheral device); and providing information from the identified one or more blockchain entries back to the requesting entity (paragraphs 157-160, makes the records available).
As to claim 12, Grefen teaches wherein the first and second blockchain entries are immutable records in the common blockchain data structure (paragraphs 39, 177 and 179, immutability of the audit data).
As to claim 13, Grefen teaches wherein the shared computing environment comprises a plurality of Internet-connected server resources that provide one or more services to client devices on behalf of the first entity and the second entity (paragraphs 20,  73-75 and 136, distributed network system including control, sensor, edge, or peripheral computing devices in an industrial process such as SCADA or an IoT network and provide services).
As to claim 14, Grefen teaches further comprising: receiving the first and second blockchain entries at an Application Programming Interface (API) gateway (paragraphs 92 and 175, interface used to receive thread streams by P1-Pn); and enabling the API gateway to collect the first and second blockchain entries and write the first and second blockchain entries to the common blockchain data structure (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store).
As to claim 21, Grefen teaches a system for maintaining a log of events that occur in a shared computing environment, the system comprising: a first audit server that receives one or more raw data streams from the shared computing environment that include transactions conducted in the shared computing environment by a first entity and a second entity that is different from the first entity (paragraphs 92 and 175, received thread streams by P1-Pn, for this example P1); a second audit server that receives one or more raw data streams from the shared computing environment that include transactions conducted in the shared computing environment by a third entity that is different from the first entity and the second entity (paragraphs 92 and 175, received thread streams by P1-Pn, for this example either of P2 though P7); and at least one audit trail adapter configured to: create, based on the one or more raw data streams received at the first audit server, a first blockchain entry for a first transaction conducted in the shared computing environment for the first entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P1); create, based on the one or more raw data streams received at the first audit server, a second blockchain entry for a second transaction conducted in the shared computing environment for the second entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P2); PRELIMINARY AMENDMENTPage 8 create, based on the one or more raw data streams received at the second audit server, a third blockchain entry for a third transaction conducted in the shared computing environment for the third entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P3); and write the first blockchain entry, the second blockchain entry, and the third blockchain entry to a common blockchain data structure in a database that is made accessible to the first entity, the second entity, and the third entity (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store).
Grefen does not explicitly teach wherein the second blockchain entry includes a signature that points to the first blockchain entry; wherein the third blockchain entry includes a signature that points to the second blockchain entry.
However, Bauer teaches the second blockchain entry includes a signature that points to the first blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous or genesis entry as the signature is a chain of signatures where each signature is generated using data of the previous or genesis block); wherein the third blockchain entry includes a signature that points to the second blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous entry as the signature is a chain of signatures where each signature is generated using data of the previous block, i.e. 3rd entry points to the 2nd entry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen with the method of including a signature in blockchain entries as taught by Bauer in order to ensure consistency and integrity of log and enabling detection of corruption, manipulation and/or spoofing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grefen in view of Bauer in further view of US 2003/0212886 to Sugiura.
As to claim 16, Grefen and Bauer do not explicitly teach wherein a payload of the first blockchain entry is encrypted with a first encryption key, wherein a payload of the second blockchain entry is encrypted with a second encryption key, and wherein the first encryption key is different from the second encryption key.
However, Sugiura teaches a payload of the first blockchain entry is encrypted with a first encryption key, wherein a payload of the second blockchain entry is encrypted with a second encryption key, and wherein the first encryption key is different from the second encryption key (paragraph 118, respective payloads are encrypted using work keys different from one another).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen and Bauer with the method of encrypting the first and second payloads with different keys as taught by Sugiura in order to prevent unauthorized entities from reading the payload therefore ensuring the security of the data.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grefen in view of Bauer in further view of US 2020/0119925 to Wang.
As to claim 18, Grefen teaches wherein the at least one server is further connected to an Application Programming Interface (API) gateway that enables the at least one server to have the first blockchain entry and second blockchain entry written to a common blockchain data structure in a database that is made accessible to a first entity and a second entity, wherein the first entity is associated with the first transaction, wherein the second entity is associated with the second transaction (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store). Grefen and Bauer do not explicitly teach wherein the first entity is precluded from accessing a payload of the second blockchain entry, and wherein the second entity is precluded from accessing a payload of the first blockchain entry.
However, Wang teaches the first entity is precluded from accessing a payload of the second blockchain entry, and wherein the second entity is precluded from accessing a payload of the first blockchain entry (paragraph 100, thru the use of policies which include access rights of the entities to access the blockchain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen and Bauer with the method of precluding a particular entity from accessing a payload of a blockchain entry as taught by Wang in order to guard the privacy of the data by preventing unauthorized entities from reading the payloads.
As to claim 19, Bauer teaches wherein the second entity is capable of knowing about the existence of the first blockchain entry in the common blockchain data structure by virtue of the signature that points to the first blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous or genesis entry as the signature is a chain of signatures where each signature is generated using data of the previous or genesis block, therefore the second entity is capable of knocking about the existence of the first blockchain entry).

Allowable Subject Matter
Claims 3-7, 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497